Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

        This First Amendment to Employment Agreement (the “Amendment “) is dated
and effective as of January 3, 2005 by and between Gemstar TV-Guide
International, Inc. (the “Company”) and John Loughlin (the “Employee”).

        WHEREAS, the Company and Employee entered into an Employment Agreement
on September 9, 2002 (the “Employment Agreement”); and

        WHEREAS, the Company and Employee desire to amend certain provisions of
the Employment Agreement in accordance with the terms and the conditions set
forth herein.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the Employee and the Company hereby agree as follows:

         1.        Section II. A. of the Employment Agreement is hereby deleted
in its entirety and replaced as follows:

  “A.     Employee shall serve during the course of his employment as President
of TV Guide Publishing Group and shall have such other duties and
responsibilities as are consistent with those generally performed by the
president of a company as the Chief Executive Officer and/or the executive
Chairman of the Board of the Company shall determine from time to time. The
Company acknowledges that TV Guide Publishing Group is an operating division of
the Company, provided however that the Company retains absolute discretion to
reorganize the Company from time to time and that nothing in this Agreement
shall in any way affect or limit such discretion.”


         2.        Section II.C. of the Employment Agreement is hereby deleted
in its entirety and replaced as follows:

  “C.     For the Term of this Agreement, Employee shall report to the Chief
Executive Officer of the Company and/or the executive Chairman of the Board of
Directors as the Company shall elect from time to time.”


         3.        Section IV.C. of the Employment Agreement is hereby deleted
in its entirety and replaced as follows:


--------------------------------------------------------------------------------

  “C.     Good Reason. Employee may terminate employment for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following: (i)
the Company requires Employee to relocate his principal office more than 50
miles of New York, New York without Employee’s consent; (ii) the Company assigns
Employee to a position other than President of TV Guide Publishing Group without
Employee’s consent; (iii) the Company requires Employee to report directly to
any officer other than the Chief Executive Officer and/or the executive Chairman
of the Board of Directors without Employee’s consent; (iv) the Company
substantially diminishes Employee’s duties or responsibilities; or (v) the
occurrence of a Change in Control of the Company. For purposes of this
Agreement, a “Change in Control” shall mean either (1) the accumulation or
acquisition of a majority of the Common Shares of the Company by any person or
entity which, as of the Effective Date, owned less than ten percent (10%) of the
Common Shares or (2) the purchase of substantially all of the assets of the
Company by any person or entity which, as of the Effective Date, owned less than
ten percent (10%) of the Common Shares. Before terminating his employment with
Good Reason under subsections (i) – (iv), Employee shall give the Company
written notice of his intent to terminate for Good Reason and the basis
therefor, and the Company shall have thirty (30) days to cure (the “Cure
Period”). If the Company fails to cure the Good Reason within the Cure Period,
Employee may terminate his employment and this Agreement upon an additional ten
(10) days’ written notice. In the event Employee intends to terminate his
employment upon a Change in Control, Employee must give the Company written
notice of such termination within ninety (90) days after the Change in Control
occurrence. For all purposes under this Agreement, any termination by Employee
with Good Reason shall be treated as a termination without Cause and Employee
shall be entitled to the payments and benefits set forth in Section IV-E-3
pursuant to its terms.


         4.        Except as expressly modified hereby, the Employment Agreement
shall remain unchanged and in full force and effect.

         5.        The Employment Agreement, as amended hereby, shall apply to
and bind the Company and Employee and their respective successors and assigns.

         6.        The Employment Agreement, as amended hereby, shall be
interpreted to give effect to its fair meaning and shall be construed as though
it was prepared by both parties. The invalidity of any provision of this
Amendment or the Employment Agreement shall not affect the validity or any other
provision of this Amendment or the Employment Agreement. Section headings in
this Amendment and the Employment Agreement are for convenience only and shall
not be used in interpreting its provisions. The Employment Agreement, as amended
hereby, shall be interpreted in accordance with the laws of the state of New
York.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement on the date first set forth above.

                                /s/  John Loughlin
                         John Loughlin

Gemstar - TV Guide International, Inc.


By:  /s/  Richard Battista
       Richard Battista
       Chief Executive Officer



--------------------------------------------------------------------------------